Name: Commission Regulation (EEC) No 1997/87 of 7 July 1987 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables as regards tomatoes
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 8 . 7 . 87 Official Journal of the European Communities No L 188/29 COMMISSION REGULATION (EEC) No 1997/87 of 7 July 1987 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables as regards tomatoes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1926/87 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 3587/86 (3) fixes the conversion factors to be applied to the buying-in prices for products with different commercial characteris ­ tics from those of the products used to fix the basic price ; Whereas, pursuant to Article 15 (3) of Regulation (EEC) No 1035/72, for tomatoes, withdrawal operations may, during August and September, be carried out in respect of products which do not satisfy the requirements of the quality standards as regards packaging and presentation ; whereas in such cases, the prices at which the products are withdrawn are to be calculated by applying specific conversion factors ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Annex II of Regulation (EEC) No 3587/86 is hereby 'amended as follows : 1 . In the heading, '(packaged)' is deleted. 2. The following point (d) is added : '(d) form of packaging :  packaged, maximum 15 kg net 1,00 Only for August and September in accordance with Article 15 (3) of Regulation (EEC) No 1035/72 :  packaged, more than 15 kg net or loose, in vehicle 0,80'. Article 2 This Regulation shall enter into force on 1 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 183, 3 . 7 . 1987. (3) OJ No L 334, 27. 11 . 1986, p. 1 .